In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-13-0052-CR
                             ________________________


                                  Patrick Davis, Appellant

                                             v.

                               The State of Texas, Appellee

                          On Appeal from the 222nd District Court
                                 Oldham County, Texas
              Trial Court No. OCR-12B-011, Honorable Roland Saul, Presiding


                                    March 25, 2013

                        ON ABATEMENT AND REMAND
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Appellant Patrick Davis appeals from his conviction of intentionally or knowingly

possessing a usable quantity of marijuana in an amount of fifty pounds or less but more

than five pounds. The district clerk has requested an extension of time to file the record,

stating that appellant has not submitted a request to prepare the record, nor has he paid

or made arrangements to pay for the record.
       Accordingly, we abate this appeal and remand the cause to the 222nd District

Court of Oldham County (trial court) for further proceedings. Upon remand, the trial

court shall determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent; and, if so,

       3. whether appellant is entitled to a free record or appointed counsel.

       The trial court is also directed to enter such orders necessary to address the

aforementioned questions.      So too shall it include its findings on those matters

(including the name, address, and phone number of any attorney it may appoint to

represent appellant in this appeal) in a supplemental record and cause that record to be

filed with this court by April 24, 2013. Should further time be needed to perform these

tasks, then same must be requested before April 24, 2013.

       It is so ordered.

                                                 Per Curiam

Do not publish.




                                             2